 In the Matter of TIMES PIIBUSHING COMPANYandTHE NEWSPAPERGUILD OF DETROITCase No. C-746.-Decided July I8, 1939NewspaperPublishingIndustry-Interference,Restraint,andCoercion:charges of,notsustained-Discrimination:charges of,not sustained-Cam-plaint:dismissed.Mr. Charles F. McErlean,for the Board.Butzel, LevincCWinston,byMr. Isadore LevinandMr. HarryL.Winston,of Detroit, Mich., for the respondent.Isserman, Isserman & Kapelsohn, by Mr. Abraham J. Isserman,ofNewark, N. J., for the Guild.Mr. Richard H. MeigsandMr. Louis Newman,of counsel to theBoard.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by The NewspaperGuild of Detroit, herein called the Guild, the National Labor Rela-tions Board, herein called the Board, by Frank H. Bowen, RegionalDirector for the Seventh Region (Detroit, Michigan), issued its com-plaint dated April 11, 1938, against The Times Publishing Company,'Detroit,Michigan, herein called the respondent, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint,accom-panied by notice of hearing, were duly served upon the respondentand the Guild.The complaint alleged, in substance, that on or about October 5,1937, the respondent discharged Leon Evarts, an employee, becausehe joined and assisted the Guild, thereby discriminating in regardto his hire and tenure of employment and discouraging membershipin the Guild and, further, that the respondent by various other actsintimidated, restrained, and coerced its employees in their exercise of'The respondent was named in the complaint as Times Publishing Company.13 N. L.R. B., No. 73.652 TIMES PUBLISHING COMPANY653the rights guaranteed in Section 7 of the Act.On April 30, 1938,the respondent filed with the Regional Director motions to dismissthe entire complaint and to strike parts thereof on various grounds.The respondent at the same time filed an answer reserving the objec-tions raised in the motions to dismiss and to strike, admitting thepurchase of a large part of its raw materials and the distributionof a portion of its newspapers outside the State of Michigan, anddenying the other material allegations of the complaint except thatEvarts had been discharged on or about October 5, 1937.Theanswer also alleged affirmatively that "said Leon Evarts was dis-charged because of a reduction in business, and because his relativecapacity, qualifications, and efficiency did not warrant his retention."Pursuant to notice, a hearing was held on May 2, 3, 4, and 6, 1938,atDetroit,Michigan, before Mapes Davidson, the Trial Examinerduly designated by the Board.The Board, the respondent, and theGuild were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.At the opening of the hearing and again at the close of the Board'scase and at the close of the hearing, the respondent renewed its mo-tions to dismiss the complaint and to strike certain portions thereof,adding as a further ground in the last two instances the insufficiencyof the evidence to sustain the allegations in the complaint.The TrialExaminer denied these motions.During the course of the hearingthe Trial Examiner made several rulings on other motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial error wascommitted.The rulings, including denial of the motions to dismiss,are hereby affirmed.Regardless of the action subsequently taken bythe Board in its decision, a Trial Examiner may deny a motion todismiss made during the course of a hearing or reserve decision thereonfor his Intermediate Report after consideration by him of the entirerecord.On May 16, 1938, the respondent filed a request for specific findingsof fact to be made by the Trial Examiner in his Intermediate Report.Thereafter, on June 24, 1938, the Trial Examiner filed an IntermediateReport, copies of which were duly served upon the respondent and theGuild, finding that the respondent had engaged in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act. On July 13,1938, the respondentfiled exceptions to the Intermediate Report and the record.On July20, 1938, the respondent filed with the Board a motion to take furtherevidence in the proceeding.The Board denied this motion. Pursuantto notice, oral argument was had before the Board at Washington, 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. C., on July 26, 1938. The respondent and the Guild were repre-sented by counsel and participated in the argument.By order dated February 8, 1939, the Board directed that the recordbe reopened for the taking of further evidence, that a further hearingbe held, and that the proceeding be remanded to the Regional Directorfor the Seventh Region for the purpose of conducting such furtherhearing.On February 27, 1939, the Guild filed with the Board amotion to vacate the order of February 8, 1939, or, in the alternative,to modify the order so as to limit the scope of the further hearing.This motion was denied by the Board. Subsequently, by order datedJuly 11, 1939, the Board on its own motion vacated the order ofFebruary 8, 1939.The Board has considered the exceptions of the respondent to theIntermediate Report and hereby sustains them in so far as theyare directed at the Trial Examiner's findings and conclusions that therespondent engaged in unfair labor practices.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized and existing under thelawsof the State of Michigan. It owns and publishes the DetroitTimes, a daily and Sunday newspaper, and has its principal officeand printing plant in Detroit, Michigan.Substantially all of the newsprint and ink used by the respondentis shippedi to its plant in Detroit from points outside the State ofMichigan.Equipment and machinery, of which only a negligibleamount has been purchased by the respondent in the past 5 years,are also obtained from outside the State.The newsprint requiredby the respondent in its business varies from 500 to 800 tons per week.The average daily circulation of the Detroit Times is approximately308,489 copies, and its average Sunday circulation is approximately407,199 copies.Approximately 1.3 per cent of the daily editions andapproximately 12.5 per cent of the Sunday editions are distributed out-side the State of Michigan.Distribution by mail is effected to prac-tically every part of the country.The respondent subscribes to and receives material from various news,feature and photographic services which collect and forward news,features and photographs from all parts of the country for publica-tion in the Detroit Times.The respondent, in turn, makes availableto these services, and particularly the International News Service, newsand photographs obtained by its own staff.The International NewsService maintains an office in the respondent's Detroit plant, the DetroitTimesBuilding, justacrossfrom the quarters occupied by the re- TIMES PUBLISHINGCOMPANY655spondent's editorial department.Comic strips, editorials, cartoons,feature articles, and the American Weekly supplement to Sunday edi-tions are prepared outside the State of Michigan and sent to therespondent for publication in or distribution with the Detroit Times.News is also obtained outside the State and forwarded directly to therespondent in Detroit by reporters employed by it.Advertising ma-terial originating outside the State is published by the respondent,which in turn advertises the Detroit Times in publications appearingin other States of the United States and in Canada.The stock of the respondent is wholly owned by Hearst Publications,Incorporated, through which the respondent is a part of the Nation-wide Hearst organization of publications and of press, film, and radioservices.We have already considered this organization and its relationto commerce.2II.THE ORGANIZATION INVOLVEDThe Newspaper Guild of Detroit is a labor organization admittingto membership, among others, persons employed by news publicationsin the Detroit area. It is a local of the American Newspaper Guild,which is affiliated with the Committee for Industrial Organization.The Newspaper Guild of Detroit is organized into employer units, oneof which admits to membership only employees of the respondent.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged intimidation, restraint, and coercionThe complaint alleges in part that the respondent has by variousacts, including warning employees not to join the Guild and threaten-ing them with discharge, attempted to demoralize the Guild and toinduce its employees to abandon the rights guaranteed them in Sec-tion 7 of the Act.The only significant evidence in the record tend-ing to support this allegation is that given by Leon A. Evarts withrespect to the Guild activities of Clarice Peterson, secretary to therespondent's assistant circulation director,Walter Aronoff.- Evartstestified that in the spring of 1937, after the Guild had obtained sub-stantialmembership among the respondent's editorial employees, heand Clarice Peterson had a conversation in which he suggested thatshe attempt to organize the non-editorial employees.Evarts furthertestified that Clarice Peterson began such an organizing attempt, butthat she subsequently came to him and said she could no longer con-tinue her Guild activities because both Aronoff and his superior, Jack2In the Matter of William Randolph Hearst, Hearst Publication,Inc.,Hearst Con-solidated Publecatsons,Inc, Hearst Corporatson,American Newspapers,Inc. and KingFeaturesSyndicate,Inc.andAmerican NewspaperGuild,SeattleChapter,2N.L.R. B. 530. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. Stenbuck, the respondent's circulation manager, had threatenedher with discharge unless her activities ceased.This evidence is inpart corroborated by the testimony of another employee, Doris Comer-ford, who stated that Clarice Peterson asked her not only to jointhe Guild but also to approach a third employee.Doris Comerfordfurther testified that in July 1937, at a wedding shower attended by12 or 15 girls employed in the respondent's circulation department,Clarice Peterson suggested that all those present join the Guild to-gether.Subsequently, according to Doris Comerford, Clarice Peter-son's Guild activities "stopped all of a sudden."On behalf of the respondent, it was testified by Clarice Petersonthat she signed an application for membership in the Guild and gaveit to Evarts, but that she never attempted to persuade and never didpersuade any one else to join. She denied ever having told Evartsthat she would be discharged if her Guild activities continued, andshe also denied that Stenbuck or Aronoff had ever said she would bedischarged if her Guild activities continued.She admitted havingstopped discussing the Guild with Evarts, but stated that this wasentirely voluntary on her part.Stenbuck testified generally that henever told any employee of the respondent that he or she was notto join a union or engage in union activities.Aronoff was called tothe stand, but was not questioned on the point.We are of the opinion that the evidence does not sustain the allega-tions of the complaint that the respondent attempted to demoralizethe Guild by warning employees not to join, by threatening themwith discharge, and by other acts.Evarts' testimony as to the allegedstatements made by Stenbuck and Aronoff to Clarice Peterson is di-rectly contradicted by Clarice Peterson's specific denial that she everengaged in Guild activities or that Stenbuck and Aronoff ever threat-ened her with discharge.Doris Comerford's testimony tends to cor-roborate Evarts, but only in that it contradicts Clarice Peterson'sdenial of Guild activities and thereby to some extent impugns the cred-ibility of the remainder of her testimony.On the other hand, ClaricePeterson's denial of the threat of discharge is at least partly supportedby Stenbuck's general testimony.We find that the record does not sustain the allegation of the com-plaint that the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Accordingly, we will dismiss the allegations of the complaintin this respect.B. The alleged discriminatory discharge of Leon A. EvartsDuring the winter of 1936-1937, the Guild conducted a successfulcampaign for membership among the respondent's editorial em- TIMES PUBLISHING COMPANY657ployees.Conferences between representatives of the Guild and therespondent resulted early in 1937 in the respondent's posting on itsbulletin board a "statement of policy" with respect to working con-ditions of editorial employees.At that time the jurisdiction of theAmerican Newspaper Guild, and therefore of The Newspaper Guildof Detroit, extended only to editorial employees of news publications,press services, and related enterprises.At the fourth annual con-vention of the national organization, held June 7-11, 1937, it wasvoted to affiliate with the Committee for Industrial Organizationand to make non-editorial employees eligible for membership.Anational referendum was then held among the membership of theAmerican Newspaper Guild, which resulted in ratification early inSeptember 1937 of the action taken by the convention.At the time of his discharge on October 2, 1937, Leon A. Evartshad been employed by the respondent for approximately 9 years as acommercial artist, first in the advertising-promotion department andthen in the circulation-promotion department.On March 5, 1937,a Guild membership card had been issued to him, despite the factthat he was not an editorial employee and despite the then existinglimitation on Guild jurisdiction.Actually, however, it appears thatEvarts had joined the Guild or had at least applied for Guild mem-bership in November 1936, and that he then began paying member-ship dues. In the spring of 1937, Evarts began doing "missionarywork" for the Guild among the respondent's non-editorial employees.After the convention of the American Newspaper Guild in June 1937,Evarts' efforts turned to obtaining membership applications fromamong this group of employees-efforts that were intensified afterratification by the national membership on or about September 10,1937, of the convention's action. In all, Evarts persuaded between20 and 25 non-editorial employees of the respondent to join theGuild between June 1937 and his discharge on October 2, 1937, mostof them subsequent to the completion early in September of theGuild referendum.The record shows that Evarts' interest and mem-bership in the Guild and his activities on its behalf were known tosupervisory employees of the respondent.The respondent takes the position that Evarts' discharge was partof an economy program instituted by the respondent during thesummer and fall of 1937 because of a general decrease in businessand particularly in advertising linage in the Detroit Times.Itappears from the record that approximately 56 employees were dis-charged in the course of a year and that certain other steps weretaken by the respondent to reduce expenses.Evidence supportingthe claim of a decrease in business during the period in question isuncontradicted. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the time that Evarts was discharged, there were four commercialartists, including Evarts, employed by the respondent in the advertis-ing-promotion and circulation-promotion departments.Of these four,Evarts had been employed by the respondent longer than any of theothers; and the respondent's advertising manager, Jess W. Fleck,testified at the hearing that it was his practice to discharge or layoff men in the order of their seniority.This necessitates considera-tion of the explanation given by the respondent for dischargingEvarts while retaining the other three artists on its staff.Harry Buxton was first employed by the respondent in April 1931.The respondent's general sales manager of advertising, Louis H.Burbey, testified that he "took Harry Buxton practically out of highschool and gave him five years experience and training under mysupervision," so that Buxton "was thoroughly familiar with my typeof operation."In December 1936, Buxton left the respondent's em-ploy and joined the staff of an advertising agency in Detroit.Theevidence on behalf of the respondent is that Buxton was only "loaned"to the advertising agency, which handled an important advertisingaccount in the city and which requested the respondent's help in estab-lishing a Detroit office.Whether Buxton's transfer was actually a"loan" of his services is at least doubtful on the present record. Inany event, Buxton remained with the advertising agency until shortlybefore it closed its Detroit office at the end of September 1937.D^ir-ing the summer of that year, Burbey assumed the duties of three otherexecutives who left the respondent's employ, and he testified at thehearing that the consequent broadening of his duties made it impera-tive for him to obtain the services of a competent assistant.Burbeyfurther testified that he knew in August of 1937 that the agency em-ploying Buxton contemplated closing its Detroit office, and that hethen, with the consent of his superior, Fleck, rehired Buxton with theunderstanding that the latter would return to work for the respondentupon termination of his employment with the agency.The recordleaves at least some doubt as to whether Buxton was hired to act asBurbey's assistant,^or whether he was hired in anticipation of Evarts'discharge and to replace Evarts.On the record, however, it must befound that Buxton has devoted most of his time since his reemploy-ment by the respondent to advertising sales and lay-out work, and notmore than 10 per cent of his time to art work of the kind which Evartsdid while in the respondent's employ.Richard Yendall, another of the three artists retained by the re-spondent at the time Evarts was discharged, was first employed onApril 21, 1936.At the time that Evarts was discharged and for sometime prior thereto, Yendall was and had been spending a substantialpart of his working time at a downtown department store which was TIMES PUBLISHING COMPANY659one of the respondent's major advertising accounts.November andDecember were the 2 peak business months of the year for this depart-ment store, and during these months the volume of its advertising wascorrespondingly expanded.At the hearing, Burbey testified for therespondent that it was he who at the time insisted that Yendall beretained in preference to Evarts, because Yendall's discharge just priorto the busy season of the store with which he had been working wouldhave jeopardized retention by the respondent of the store's advertisingbusiness.About 5 months later, on March 19, 1938, Yendall wasdischarged.On June 28, 1937, about 3 months before Evarts' discharge, the re-spondent hired a commercial artist, William H. Freyse, the third ofthe artists retained by the respondent after October 2, 1937.SinceEvarts' discharge, Freyse has.spent a substantial proportion of histime working on circulation-promotion work of the kind formerlydone by Evarts.Freyse receives $40 a week as compared with the$53.50 a week which Evarts was receiving at the time of his discharge,but counsel for the respondent stated in the course of oral argumentbefore the Board that this difference in salary was not a factor in therespondent's decision to retain Freyse in preference to Evarts.Therespondent did, however, contend that there was reason to preferFreyse over Evarts, in that the latter was addicted to arguing withhis superiors as to the best method of carrying out advertising ideas,frequently insisting on adopting his own method and thereby causinga substantial loss of time because of the necessity for having the workredone.Freyse, on the other hand, is stated to be not only technicallycompetent but also wholly amenable to the instructions of his superiorsand, therefore, a more valuable employee.While the case is by no means free from doubt, it is our conclusionthat the evidence does not sustain the allegations of the complaintthat the respondent discharged Leon A. Evarts because of hisGuild membership and activities.Since none of the allegations of unfair labor practices containedin the complaint have been found to be supported by the evidence,we will dismiss the complaint in its entirety.Upon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board makes the following :CONCLUSIONS or LAW1.The operations and business of the respondent constitute trade,traffic, and commerce among the several States, within the meaningof Section 2 (6) of the Act.2.The Newspaper Guild of Detroit is a labor organization, withinthe meaning of Section 2 (5) of the Act. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The respondent has not interfered with, restrained, or coercedits employeesin the exercise of the rightsguaranteed in Section 7of the Act, within the meaningof Section8 (1) of the Act.4.The respondenthas not discriminated in regard to the hire ortenureof employment of Leon A. Evarts, within themeaning ofSection 8(3) of the Act.'ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe complaint against the respondent,The Times Publishing Com-pany, Detroit,Michigan,be, and it hereby is, dismissed.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Order.